Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                         General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 10 and 15.
b.	Claims 1-20 are pending on the application.
Drawings
2.	The drawings were received on 06/3/2021.  These drawings are review and accepted by examiner.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 7, 10-12 and 15-17 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukuoka et al (US 2006/0031742 A1).
	Regarding to independent claim 10, Fukuoka et al in Figures 1 and 3-4 are directly discloses a   communication interface system of a first device, the communication interface system (a system in Figure 1) comprising: 
decoder circuitry (data storage section 50, Figure 1) configured to: 
receive data (data DI); 
generate decoded data (error correction section 40, Figures 1 and 4) from the data by: 
determining a first error location (error location data holder 42, Figure 4) within the data during a first period (an error correction section 40 include a first error correction 41 and the error location data holder 42 stores the root and output to the second error correction 44, see paragraph 0075-0078); 
determining a first error magnitude (error magnitude data holder 43, Figure 4) within the data during a second period, the second period at least partially overlaps with the first period (an error correction section 40 include a first error correction 41 and the error magnitude data holder 43 stores the error magnitudes and output to the second error correction 44, see paragraph 0075-0078); and 
performing error correction (second error correction 44) to generate the decoded data based on the first error location (error location data holder 42) and the first error magnitude (error magnitude data holder 43); and transmit the decoded data to a host device (for example, the second error correction 44 outputs the first correction data C1 and output the second correction data C2 from the error location data holder 42 and the error magnitude data holder 43, see at least in Figures 1, 3-4,  paragraph 0051-005, paragraph 0071-0081 and the related disclosures).  
Regarding dependent claim 11, Fukuoka et al in Figures 1 and 3-4 are directly discloses a   communication interface system of a first device, the communication interface system (a system in Figure 1), wherein generating the decoded data further comprises associating the first error location (error location data holder 42) with the first error magnitude (error magnitude data holder 43), and wherein performing the error correction (second error correction 44) comprises generating an error correction pattern based on the association of the first error location and the first error magnitude (the input of error location data holder 42 and the error magnitude data holder 43 connection the second error correction 44 for output the C2, Figure 4).  
Regarding dependent claim 12, Fukuoka et al in Figures 1 and 3-4 are directly discloses a   communication interface system of a first device, the communication interface system (a system in Figure 1), wherein the decoder circuitry is further configured to select the generated error correction (error correction section 40) pattern based on a control signa (control signal D1) indicating that a number of errors associated with the data is one (the control signal D1 coupled to error correction section 40 through data storage section 50).  

Regarding to independent claim 15, Fukuoka et al in Figures 1 and 3-4 are directly discloses a system (a system in Figure 1) comprising: 
a first device (data storage section 50, Figure 1) configured to: 
receive data (data DI); 
generate decoded data (error correction section 40, Figures 1 and 4) from the data by: 
determining a first error location (error location data holder 42, Figure 4) within the data (an error correction section 40 include a first error correction 41 and the error location data holder 42 stores the root and output to the second error correction 44, see paragraph 0075-0078); 
determining a first error magnitude (error magnitude data holder 43, Figure 4) within the data in parallel with determining the first error location (an error correction section 40 include a first error correction 41 and the error magnitude data holder 43 stores the error magnitudes and output to the second error correction 44, see paragraph 0075-0078); and 
performing error correction (second error correction 44) to generate the decoded data based on the first error location (error location data holder 42) and the first error magnitude (error magnitude data holder 43); and transmit the decoded data to a second device via an interface (for example, the second error correction 44 outputs the first correction data C1 and output the second correction data C2 from the error location data holder 42 and the error magnitude data holder 43, see at least in Figures 1, 3-4,  paragraph 0051-005, paragraph 0071-0081 and the related disclosures).
Regarding dependent claim 16, Fukuoka et al in Figures 1 and 3-4 are directly discloses a system (a system in Figure 1), wherein generating the decoded data further comprises associating the first error location (error location data holder 42) with the first error magnitude (error magnitude data holder 43), and wherein performing the error correction (second error correction 44) comprises generating an error correction pattern based on the association of the first error location and the first error magnitude (the input of error location data holder 42 and the error magnitude data holder 43 connection the second error correction 44 for output the C2, Figure 4).  
Regarding dependent claim 17, Fukuoka et al in Figures 1 and 3-4 are directly discloses a   system (a system in Figure 1), wherein generating the decoder data further comprises select the generated error correction (error correction section 40) pattern based on a control signa (control signal D1) indicating that a number of errors associated with the data is one (the control signal D1 coupled to error correction section 40 through data storage section 50).  

 Regarding claims 1-4 and 7, they encompass the same scope of invention as that of claims 10-12 and 15-17, except they draft the invention in method format instead of apparatus format.  Fukuoka et al teach all the necessary elements to perform the method of these claims.  The aspects of the invention contained in claims 1-4 and 7, are therefore rejected in method format for the same reasons claims 10-12 and 15-17, were rejected in apparatus format, as discussed above in the prior paragraphs of the office action.
Allowable Subject Matter
4.	Claims 5-6, 8-9, 13-14 and 18-20, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the method, wherein: decoding the data further comprises: determining a second error location within the data; determining a second error magnitude within the data in parallel with determining the second error location; and performing the error correction comprises generating an error correction pattern based on the first and second error magnitudes and the first and second error locations and further comprising selecting the generated error correction pattern based on a control signal indicating that a number of errors associated with the data is greater than one (claims 5-6), the method, wherein the decoder circuitry comprises a reed-solomon decoder (claim 8), the method, wherein the second device comprises a memory device (claim 9), the communication interface system of a first device, the communication interface system, wherein: generating the decoded data further comprises: determining a second error location within the data; and determining a second error magnitude within the data in parallel with determining the second error location; and performing the error correction comprises generating an error correction pattern based on the first and second error magnitudes and the first and second error locations, wherein the decoder circuitry is further configured to select the generated error correction pattern based on a control signal indicating that a number of errors associated is greater than one (claims 13-14), the system, wherein generating the decoded data further comprises: determining a second error location within the data; and determining a second error magnitude within the data in parallel with determining the second error location; and performing the error correction comprises generating an error correction pattern based on the first and second error magnitudes and the first and second error locations, wherein generating the decoded data further comprises selecting the generated error correction pattern based on a control signal indicating that a number of errors associated with the data is greater than one (claims 18-19) and the system further comprises a memory device, and wherein the first device is configured to receive the data from the memory device (clam 20).
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Senda et al (US. 7,206,993) discloses a method and device for decoding reed Solomon code or extended reed Solomon code.
	Latremouille (US. 8,386,894) discloses the parallel forward error correction with syndrome recalculation in a system and method.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.